Citation Nr: 1814723	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent, and sufficient additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

The Veteran's current total combined rating for service-connected disabilities is 90 percent, as follows: a 70 percent disability rating for posttraumatic stress disorder (PTSD) with bipolar disorder, and a 50 percent disability rating for migraine headaches.  See 38 C.F.R. § 4.25 (2017).  Accordingly, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

The Board finds that the evidence warrants the conclusion that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and that TDIU is warranted.  The Veteran's TDIU Application shows that he was last employed in 2007 as a computer technician, and held various other jobs in the early 2000s as a mechanic, construction worker, and computer technician.  He owns a ranch, but not as an income-producing business, and has not worked in over ten years.   

Regarding the Veteran's current unemployability as a result of his service-connected disabilities, the Board finds most persuasive the testimony the Veteran gave before the Board in October 2017.  At the Board hearing, the Veteran described having manic rages from his bipolar disorder that make it unsafe for him to be around people.  He testified that he has had six suicide attempts and wakes up every morning not wanting to be there and dreads having to face people.  His psychiatric disorders make it very hard for him to work around others.  Furthermore, when he has migraine headaches, any bit of light can be blinding and noises send him into a rage.  The headaches occur a couple of times each month.  He described his life as being a living hell as a result of his service-connected disabilities.  The Veteran became very upset and tearful during his testimony.  The Board found his testimony credible and highly probative.

The Veteran's brother also submitted a written statement for the Veteran's Board hearing, describing how difficult it is for the Veteran to have relationships with others.  He reported that, after serving in the military, the Veteran was in such a dark and unstable place, that his entire family shut him out completely for over thirty years.  The Veteran only recently reached out to his brother to reestablish a relationship, but still is not in contact with the rest of his family.

J.W., A former counselor of the Veteran's, also submitted a written statement for the Veteran's Board hearing.  He reported that the Veteran's temper prevents him from returning to the workforce.  J. W. and his spouse have known the Veteran since the 1990s and have kept in touch with him.  They frequently visit him, but limit their time with him because the Veteran prefers to isolate himself after brief interactions with others.  They lost touch with him when he moved to an isolated location in Montana.  Even though the Veteran moved back to Oregon from Montana, he maintains his Montana email address and phone number so that his family does not know where he really is.  J.W. stated that the Veteran continues to be extremely fragile and needy and, although he has finally gotten the stability of a permanent home, he is hanging on by a thread.

Based on the record and for the reasons just discussed, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that he cannot secure and follow a substantially gainful occupation due to service-connected disabilities, that the remaining criterion for TDIU are met, and that the appeal is granted.


ORDER

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


